ORDER
This case came before a hearing panel of this court for oral argument on December 17, 1991 pursuant to an order which had directed both parties to appear and show cause why this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the Family Court had jurisdiction pursuant to G.L.1956 (1985 Reenactment) § 8-10-3 to enforce a property settlement agreement even after divorce between the parties had become final. Although we believe that the defendant’s appeal was interlocutory, we have decided that the interests of both parties require us to address the matter of subject matter jurisdiction on the merits.
Consequently, the defendant’s appeal is denied and dismissed. The case is remanded to the Family Court for further proceedings consistent with this order.
FAY, C.J., and SHEA, J., did not participate.